                     Case 2:19-cv-00071-WHA-WC Document 1 Filed 01/24/19 Page 1 of 9


AO 242(Rev.09/17) Petition fol.a Writ of Habeas Cdttins Under 28 U.S.C. § 2241


                                      UNITED STATE$ P4STRICT COURT
                                                             for-,the'
                                                  MIDDLE DISTRICT OF ALABAMA
                                                     20i9 jAil 214        A ID 15
                                                                            1)77 LL   14:
         Luis Bonilla                                              Rirr rlyRI
                              Petztzoner

                                                                             )
                                                                             )              . CAF 11-
                                                                                  Case No. a•ICI-                     Luc
                                                                                               *(Supplied by Clerk ofCourt)


         Warden Woods, FPC MontgoMery
                         Respondent
(name ofwarden or authorized person having custody ofpetitioner)


                         PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
                                                               Personal Information

1.       (a) Your full name:      Luis Bonilla
         (b) Other names you have Used:
         Place of confmement:
         (a) Name of institution:     FPC Montgomery
         (b) Address:                 1001 Willow Street
                                                             , AL
                                                   Montgomery,                        36112
          (c) Your identification number:          41724-083
3.        Are you currently being held on orders by:
            Federal authoritieš       CI State authorities CI Other r explain:

4.        Are you currently:
          OA pretrial detainee (waiting for trial on criminal charges)
          3Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
           If you are currently serving a sentence, provide:
                 (a) Name and location of court that sentenced you: Eastern District of Virginia

                  (b) Docket number of criminal case:                                 1:95CR00522-001
                  (c) Date ofsentencing:                                              06-25-1996
          CI Being held on an immigration charge
          CI Other (explain):




                                                   Decision or Action You Are Challenging

5.        What are you challenging in this petition:
          El How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
             revocation or calculation of good time credits)

                                                                                                                              Page 2 of 9
                     Case 2:19-cv-00071-WHA-WC Document 1 Filed 01/24/19 Page 2 of 9


AO 242(Rev.09/17) Petitien for a Writ ofHabeas Corpts Undet 28 U.S.C. § 2241

         71Pretrial detention
         71Immigration deientiOn
         71 Detainer
         71 The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
             maxithum or improperly calculated under the sentencing guidelines)
         71Disciplinary proceedings
         [71 Other (explain):



         Piovide more information about the decision or action you are challenging:                  N/A
         (a) Name and locatiOn of the agendy or court:

         (b) DoOket number, case number, Or opinion number:
         (c) pecision 6t action yoti/are challenging (for disciplinary prOceedings, specin.,the penalties imposed):




          (d) Date of the decision or action:

                                           Your Earlier Challenges of the Decision or Action

7.        First appeal
          Did you appeal the decision, file a grievance, or seek an administrative remedy?
          XlYes                  7/ No
          (a) If"Yes," provide:
                  (1) Name of the authority, agency, or court:      Eleventh Circuit

                    (2) Date of filing:   (Unknown)
                    (3) Docket number; case number, or opinion number:                     (Unknown)
                    (4) kesult:        Sentence Affirmed .
                    (5) Date of result:   (Unknown)
                    (6) Issues raised:    (Unknown)




          (b) If you answered "No," explain why you did not appeal:



 8.        Second appeal        N/A
           After the first appeal, did you file a second appeal to a higher authority, agency, or court?
           71Yes                    71No


                                                                                                                      Page 3 of 9
                     Case 2:19-cv-00071-WHA-WC Document 1 Filed 01/24/19 Page 3 of 9


AO 242(Rel.,. 99/17) Petition for a Writ ofHabeas Corpus Under 28 U.S.C. § 2241

         (a) If"Yes," provide:
                    Name of the authority, ageuey, or court:

                    (2) Date offiling:
                    (3) Docket numbqr, case nun:0)er, or opinion nunaber:
                    (4). Result:
                    (5) Date ofresult:
                    (6) Issues taiSd:




          (b) If you ahšWe'red "No," explain why you did not file a second appeal:



9.        Third appeal        1%f/A
          After the second appeal, did you file a third appeal to a higher authority, agency, or court?
            Yes                     No
          (a) If"Yes," provide:
                  (1) Name of the authority, agency, or court:

                     (2) Date offiling:
                     (3) Docket number, case number, or opinion number:
                     (4) RéSult:
                     (5) Date tif result:
                     (6) Issties raised:




           (b) if you answered "No," explain why you did not file a third appeal:



 10.       Motion under 28 U.S.C.§ 2255
           In this petiIi6n, are yciti challenging the validity Of your conviction or sentence as imposed?
           INYes                 IniNo
           If"Yes," answer the following:
           (a)    Have You already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
                  3Yes                      ID No


                                                                                                                 Page 4 of 9
                      Case 2:19-cv-00071-WHA-WC Document 1 Filed 01/24/19 Page 4 of 9


AO 242(Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                    If`Tes," provide:
                    (1) Name of court: Eastern District of Virginia
                    (2) Case number      (Unknown)
                    (3) Date of filing:  (Unknown)
                    (4) Result:         Denied
                    (5) Date of result: (Unknown)
                    (6) Issues raised:    (tJnknown)




          (b)       Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
                    seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
                    sentence? '
                    El Yes                     23 No
                    Ifn'es,," provide:
                    (1) Name of court:
                    (2) Case number:
                    (3) bate of filing:
                    (4) Result:
                    (5) Date ofresult:
                    (6) Issues raised:




          (c)         EXplain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
                      conviction Or sentence:    N/ A




 11.       Appeals of immigration proceedings          N/A
           Does this case concern immigration proceedings?
           CI Yes                 f7 No
                   If-Yes," provide:
           (a)     Date you were taken into in3migration custody:
           (b)     Date Ofthe removal or reinstatement order:
           (c)     Did you file an appeal With the Board OfImpaigration Appeals?
                  01 Yes                     CI No


                                                                                                                     Pne 5 of 9
                      Case 2:19-cv-00071-WHA-WC Document 1 Filed 01/24/19 Page 5 of 9


AO 242(Rev. 09/17) Petition for a'Writ of Habeas Corptis Under 28 U.S.C. § 2241

                    If"Yes," provide:
                    (1) Date of filing:
                    (2) Case number
                    (3) Result:
                    (4) Date of result:
                    (5) Issues raised:




          (d)       Did you appeal the decision to the United States Court of Appeals?
                    0Yes                     0 No
                    If"Yes," provide:
                    (1) Name of court:
                    (2) Date of filing:
                    (3) Case number:
                    (4) Result:
                    (5) Date of result:
                    (6) Issues raised:




 1        Other appeals           N/A
          Other than the appeals you listed above, have you filed any other petition, application, or motion about the iSsues
          raised in this petition?
          0Yes                     0No
          If"Yes," provide:
          (a) Kind of petition, motion, or application:
          (b) Name of the authority, agency, or court:

           (c) Date offiling:
           (d) Docket number, case nurtiber, of opinion number:
           (e) Result:
           (f) Datb OfresUlt:
           (g) Issues raised:




                                                                                                                     Page 6 of 9
                     Case 2:19-cv-00071-WHA-WC Document 1 Filed 01/24/19 Page 6 of 9


AO 242(Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.0 § 2241

                                              Grounds for Your Challenge in This Petition
13.       State every ground (reason) that supports your claim that you are being held in violation ofthe Constitution,
          laws, or tteaties ofthe United States. Attach additional pages if you have more than four grounds. State the
          facts supporting each ground. Any legal arguments must be submitted in a separate,memorandum.

       GROUNDONE:    Pursuant to the                                     First   Step   Act,   I   am   eligible   to
         be moved to home detention.



         (a) Supporting facts (Be brief Do not cite cases or law.):
         I am 76 years old and have served 23 years 1 month and 1 4.7 of
         30,year sentence. That equates to 76.9% of the imposed sentence.




          (b) Did ydu present Ground Otie in all appeals that were available to you?
            Yes                 0No

        GROUND TWO:




          (a) Supporting facts (Be brief. Do not cite cases or law.):




          (b) Did you present Ground Two in all appeals that were available to you?
          0Yes                  0No

       GROUND THREE:




          (a) Supporting facts (Be brief. Do not cite cases or law.):




          (b) Did you present Ground Three in all appeals that were available to you?
          0Yes     -              No



                                                                                                                     Page 7 of 9
                                                                                                                     •
                      Case 2:19-cv-00071-WHA-WC Document 1 Filed 01/24/19 Page 7 of 9

AO 242(Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

       GROUND FOUR:




         (a) Supporting facts (Be brief. Do not cite cases or law):




          (b) Did you present Ground Four in all appeals that were available to you?
          ID Yes            •   CI No

14.       Ifthere are any grounds that you did not present in all appeals that were available to you, explain why you did
          not:




                                                                  Request for Relief

 15. State exactly what you want the court to do:
         To serve the remaining part of my imposed sen.tence in home
         confinement, less any. good time earned 7.




                                                                                                                     Page 8 of 9
                    Case 2:19-cv-00071-WHA-WC Document 1 Filed 01/24/19 Page 8 of 9

AO 242(Rev.09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                                                  Declaration Under Penalty Of Perjury

          If you are incarcerated, on what date did you place'this petition in the prison mail system:



I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecutioh for perjury.




• Date:
            //v/20ii                                                                            Signature ofPetitioner




                                                                                Signature of Attorney or other alithdrized person, f
                                                                                                                                   i an)
                                                                                                                                       ,




                                                                                                                                           Page 9 of 9
Case 2:19-cv-00071-WHA-WC Document 1 Filed 01/24/19 Page 9 of 9
